DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 12 are objected to because of the following informalities:  claim 1, line 11, “the heating element” and lines 15-16, “heating element” shall be changed to -- the at least one heating element-- to show antecedent basis; claim 4, line 1 and claim 12, line 2, “the heating element” shall be changed to -- the at least one heating element --to show antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perez et al. (US 6,449,870).
 	Perez et al. disclose a hair dryer 10 comprising: a housing 12; a battery pack 42 including at least one battery cell, the battery pack 42 disposed within the housing 12 (col. 4, lines 63-65, Figs. 1-2); the battery pack electrically connected to a battery management and control module 62 (Fig. 5A); at least one switch 36, 38 to control operation of the hair dryer; a heating assembly 20, 22 disposed within the housing, the heating assembly 20, 22 including a fan (Fig. 1, not numbered) attached to a motor 22, and at least one heating element 20, wherein the motor 22 turns the fan, which draws ambient air into an inlet (Fig. 1, at 26) and expels air through an outlet (Fig. 1, at 28); the heating element 20 positioned such that air passing through the heating assembly may be heated to a temperature greater than the ambient air temperature; and the battery management and control module 162, 64 electrically connected to the at least one fan 22 and the at least one heating element 20, wherein the battery management and control
module adjusts an electrical current delivered from the battery pack to the fan and heating element (by controlling switches 36, 38) to optimize the drying performance of the hair dryer and the performance of the battery pack (col. 2, line 58 to col. 3, line 16), wherein the battery pack 42 includes a plurality of battery cells (Fig. 5A). The hair dryer further includes a battery indicator 34 that displays a state of charge of the battery pack (Fig. 5A). Each battery cell includes two terminals (inherent for all battery cell which includes one positive terminal and one negative terminal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Takahashi et al. (US 2014/0186686).
 	The hair dryer of Perez et al. as above includes all that is recited in claims 3, 7, 11-19 except for: wherein the battery management and control module balances the charge among the plurality of battery cells; wherein the battery management and control module is housed on a printed circuit board that is located within this housing such that it separates the heating assembly from the battery pack; further including a plurality of temperature sensors located throughout the battery pack such that temperature data for each battery cell is measured and inputted into the battery management and control module; wherein the battery management and control module adjusts fan speed and the amount of current supplied to the heating element based on the temperature of the battery cells; wherein the battery management and control module balances the charge of the battery cells based on the temperature of the battery cells; wherein the battery management and control module measures a state of charge of the battery pack; wherein the battery management and control module measures the health of the battery pack. Takahashi et al. disclose a battery management and control module BMS 8108 balances the charge among the plurality of battery cells 6600, 8109, 8110; wherein the battery management and control module 8108 is housed on a printed circuit board (PCB, paragraph [0185]) that is located within this housing such that it separates the heating assembly from the battery pack; further including a plurality of temperature sensors located throughout the battery pack such that temperature data for each battery cell is measured and inputted into the battery management and control module (paragraphs [0185], [0257]); wherein the battery management and control module adjusts fan speed and the amount of current supplied to the heating element based on the temperature of the battery cells (paragraphs [0257], [0260]); wherein the battery management and control module balances the charge of the battery cells based on the temperature of the battery cells (paragraph [0260]); wherein the battery
management and control module measures a state of charge of the battery pack (paragraph [0260]); wherein the battery management and control module measures the health of the battery pack (paragraph [0260]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to include the battery management and control module of Takahashi et al., wherein the battery management and control module balances the charge among the plurality of battery cells; wherein the battery management and control module is housed on a printed circuit board that is located within this housing such that it separates the heating assembly from the battery pack; further including a plurality of temperature sensors located throughout the battery pack such that temperature data for each battery cell is measured and inputted into the battery management and control module; wherein the battery management and control module adjusts fan speed and the amount of current supplied to the heating element based on the temperature of the battery cells; wherein the battery management and control module balances the charge of the battery cells based on the temperature of the battery cells; wherein the battery management and control module measures a state of charge of the battery pack; wherein the battery management and control module measures the health of the battery pack in order to improve the battery control efficiency.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Thaler et al. (US 4,711,988).
 	The hair dryer of Perez et al. as above includes all that is recited in claim 4 except for explicit the heating element 20 is a resistive heating coil. Thaler et al. teach a hair dryer using resistive heating coil as heating element (col. 3, lines 25-27). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to use resistance heating coil as heating element as taught by Thaler et a. in order to obtain predictable heating results by the resistive heating coil.
10.    	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Carlucci (US 2008/0116753).
 	The hair dryer of Perez et al. as above includes all that is recited in claim 5 except the motor is a brushless three-phase electric motor. Carlucci discloses a concept of using a brushless three-phase electric motor for driving the fan 11 (paragraphs [0019], [0024]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to use a brushless three-phase electric motor for driving fan as taught by Carlucci in order to obtain a predictable result by the brushless three-phase electric motor used in cordless power tools where the increased efficiency of the motor leads to longer periods of use before the battery needs to be charges
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Courtice (GB 2156007A).
 	The hair dryer of Perez et al. as above includes all that is recited in claim 6 except for the heating assembly further includes a plurality of stator vanes positioned near the fan that straighten airflow through the heating assembly. Courtice discloses a hair dryer comprising a plurality of stator vanes 7 positioned near the fan 1 that straighten airflow from the fan 1 and reducing fan generated noise. (Fig. 1 and page 1, lines 41-54, 106-125). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to include a plurality of stator vanes positioned near the fan as taught by Courtice in order to straighten airflow from the fan and reducing fan generated noise. The hair dryer of Perez et al. as modified by Courtice would straighten airflow through the heating assembly as well.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Stefano et al. (US 8,146,264).
 	The hair dryer of Perez et al. as above includes all that is recited in claim 8 except for the battery cells are lithium ion battery cells. Stefano et al. teach a concept of using lithium ion battery cells 22 in the hair dryer as they can be swapped out in seconds so the drying process can be continued with a minimum of interruption (col. 3, line 31- col. 4, line 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to include lithium ion battery cells as taught by Stefano et al. in order to allow the drying process can be continued with a minimum of interruption since lithium ion battery cells can be swapped out in seconds.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Shiibashi et al. (US 2018/0036553).
 	The hair dryer of Perez et al. as above includes all that is recited in claim 10 except for a light ring located near the outlet, wherein the light ring comprises at least one LED. Shiibashi et al. disclose a hair dryer comprising a light ring 20 located near the dryer outlet (Fig. 1), wherein the light ring 20 comprises at least one LED (paragraph [0054]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to include a light ring located near the outlet, wherein the light ring comprises at least one LED as taught by Shiibashi et al. in order to irradiate the scalp or the like of a user with light, in which the amount of light delivered to the scalp or the like can be increased while the influence of light that enters an eye is reduced (Shiibashi et al. paragraph [0010]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,449,870) in view of Robert et al. (US 10,141,550).
  	The hair dryer of Perez et al. as above includes all that is recited in claims 17-19 except for wherein each terminal is electrically connected to a terminal consolidation board; wherein the each terminal extends through a corresponding slot on a terminal consolidation board; wherein the terminal consolidation board is electrically connected to the battery management and control module. Robert et al. disclose a battery pack comprising battery cells 54, each battery cell 70 includes two terminals 76, 80 (Figs. 1C, 1D); wherein each terminal is electrically connected to a terminal consolidation board 58; wherein the each terminal extends through a corresponding slot on a terminal consolidation board (col. 4, lines 60-62); wherein the terminal consolidation board 58 is electrically connected to the battery management and control module (col. 4, lines 64-65). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Perez et al. to include each terminal is electrically connected to a terminal consolidation board; wherein the each terminal extends through a corresponding slot on a terminal consolidation board; wherein the terminal consolidation board is electrically connected to the battery management and control module as taught by Robert et al. in order to facilitate the between the battery cells and the control module. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,299,560. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements (such as each battery cell having a beginning of life recoverable charge capacity and an in-use recoverable charge capacity; each battery cell further having a state of health, the state of health determined by comparing the in-use recoverable charge capacity to the beginning of life recoverable charge capacity; the heating assembly including a fan attached to a motor and at least one heating element, wherein the motor turns the fan; the battery management and control module including at least one microprocessor and at least one storage device; the battery management and control module capable of measuring the temperature and the voltage of each battery cell to determine the state of charge and the health of each battery cell) and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from patent claim 1.  	As to claims 2-19, the elements of claims 2-19 are to be found in claims 1-14 of the patent. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,064,783. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements (such housing having a top section, a middle section, and a bottom section, the top section including an air inlet and an  air outlet; each battery cell having a discharge path, a recoverable charge capacity, and a state of charge, the state of charge measured as a percentage of recoverable charge capacity, etc ) and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from patent claim 1.  	As to claims 2-19, the elements of claims 2-19 are to be found in claims 1-9 of the patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY